Citation Nr: 1330560	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and W. W.

ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1985 to March 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) or an Agency of Original Jurisdiction (AOJ).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center, an Agency of Original Jurisdiction, in Washington, DC.  


REMAND

Upon receipt of a substantially complete application for VA benefits, VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency to include private medical records.  VA will also make as many requests as are necessary to obtain relevant records from a Federal department or agency.  The records include but are not limited to military records, including service medical records, and records from VA medical facilities, unless the records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159. 

The Veteran has identified private and VA medical records that have not been requested and the service treatment records appear incomplete.  As the evidence necessary to substantiate the claims is incomplete, further development under the duty to assist is needed.  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of Drs. Madison and Hill and private medical records, pertaining to an injury of the left lower extremity in a fall in July 2003 and a left ankle sprain in April 2006. 

2.  Make another request to the appropriate Federal custodian for service treatment records, including records of treatment of a left ankle injury with a cast at an Israeli civilian hospital in 1988.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

3.  Make another request for service personnel and treatment records from March 1989 to June 1989 from the Texas Army National Guard. 

4.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's current left ankle disability is related to the in-service left ankle injury as described by the Veteran or the left ankle sprain in service in November 1988 or the development of a new and separate condition? 


In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe the left ankle injury and treatment in service, which are capable of lay observation, although there is no contemporaneous record of the actual injury or there is an incomplete record. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes for the current left ankle disability, please identify the other potential causes, when the left ankle disability the Veteran has described in service is not more likely than any other etiology related to the current left ankle disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be provided to the VA examiner for review.

5.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has a skin disease, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that:


The current skin disease is related to the in-service rash as described by the Veteran or the development of a new and separate condition?   

In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe a skin rash, which is capable of lay observation in service and since service, although there is no contemporaneous record of the symptoms in service. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes for the current skin disease, please identify the other potential causes, when the skin symptoms the Veteran has described in service are not more likely than any other etiology related to the current skin disease and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be provided to the VA examiner for review.

6.  After the above development, adjudicate the claims of service connection for a left ankle disability and for a skin disability.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.  





The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


